DETAILED ACTION

1.	  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 11-21 are pending upon entry of amendment filed on 8/20/20.

3.	 Upon further consideration, the restriction requirement mailed on 12/11/20 has been withdrawn.

Claims 11-21 are under consideration in the instant application.

4.	No IDS is of record. 

5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

6.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

s 11-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2005/0123550A1 in view of U.S.Pub. 2004/0120924 A1 and Imoto et al (Proc. Japan Acad. vol. 60, No. 8J, p. 285-288, 1984).

The ‘550 publication teaches methods of inducing immune response comprising administering  compositions comprising RSV antigen, monophospholipid A (MPL-A) and a pharmaceutically acceptable carrier (claims 1-94, [117-118, 142-144]).  The ‘550 publication further teaches addition of squalene and tocopherol (Vitamin E) in the vaccine formulation (p.17, Table III).  .

The disclosure of the ‘550 publication differs from the claimed invention in that it does not teach the particular glucopyranosyl lipid adjuvant (GLA) and the structure as set forth in claim 18 of the instant application, a particular alkylation chain lengths of undecyl or duodecyl as recited in claims 18 of the instant application.

 The ‘924 publication further teaches various modifications of lipid A to reduce pyrogenicity and toxicity including  mutations that encodes bacterial endotoxin, carbon chain back bone modifications and modifications of sugar residues (p. 4-9) in the lipid A portion of endotoxins of bacteria.

The ‘924 publication teaches that a chemokine is to the composition (claim 41, [0121]) and the composition is formulated in liposomes ([0137]).  The lipid A adjuvant is modified synthetically and purified to be purest possible forms.

Note that the ‘924 publication teaches that the shortening of carbon backbone is helpful to reduce pyrogenicity of lipid A ([0074-0077]).

Imoto et al. teach that the lipid A derived from bacterial endotoxin has a chemical structure that is identical to the claimed formula except the additional phosphate moiety at the second sugar moiety.  Further, Imoto et al. teach that the lipid A derivative that has been isolated after removal of labile phosphate moiety from the diphosphorylated lipid A lowers endotoxicity and pyrogenicity (p. 285) and the lipid A structure showing such characteristic is depicted in Fig. 1 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ modifications (removing labial phosphate group and shortening carbon chain length) as taught by the Imoto et al. reference and the '924 publication.

Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 6, September 2007), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:

A) Combining prior art elements according to known methods to yield predictable results.  

The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements (12-14C) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (shortening a carbon back bone) with no change in their respective functions and the combination would have yielded nothing more than predictable results of reduction of endotoxicity/pyrogenicity of the lipid adjuvant.

B) Simple substitution of one known element for another to obtain predictable results.

The rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (12C or 14C) with another (11C and 13C) would have yielded predictable results of reduction of endotoxicity/pyrogenicity of the lipid adjuvant.

C) “Obvious to try” --- choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options (12C or 14C) within his or her 

	"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    	"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the shortening of the carbon length of the fatty acyl chains, removal of the phosphate group from the sugar of lipid A of endotoxin, and the addition of squalenen/tocopherol to the antigenic formulation improves overall quality of the immunogenic composition comprising an antigen and lipid A as set forth in claim 18 by improving stability of the immunogenic composition and reducing entotoxicity/pyrogenicity of the adjvuant.

.

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	     Claims 11-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 8,343,512,

 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a methods eliciting immune response administering a composition comprising viral antigen and a lipid adjuvant in the presence of excipients.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a methods eliciting immune response administering a composition comprising viral antigen and a lipid adjuvant in the presence of excipients.

11.	     Claims 11-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Pat. 9,907,845.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a methods eliciting immune response administering a composition comprising viral antigen and a lipid adjuvant in the presence of excipients.

12.	     Claims 11-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Pat. 10,792,359.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a methods eliciting immune response administering a composition comprising viral antigen and a lipid adjuvant in the presence of excipients.

13.	     Claims 11-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-18 of U.S.S.N.16/855,656.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a methods eliciting immune response administering a composition comprising viral antigen and a lipid adjuvant in the presence of excipients.

14.          No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 1, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644